Citation Nr: 1313530	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  06-06 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for service-connected visual impairment of the left eye including astigmatism and a left cornea scar from December 20, 1973 to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to December 1973. 

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Acting Veterans Law Judge in January 2010.  A transcript of the hearing is associated with the claims file.

In May 2010, the Board remanded the case for additional development.  In an August 2012 decision, the Board again remanded the issue for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue of entitlement to an initial compensable rating for service-connected visual impairment of the left eye including astigmatism and a left cornea scar from December 20, 1973 to the present was remanded for additional development by the Board in August 2012.  This remand noted that there was no document in the claims file that provided the Veteran with the rating criteria applicable to his service-connected vision disability.  Accordingly, the August 2012 remand instructed the RO or the Appeals Management Center (AMC) to issue the Veteran a supplemental statement of the case (SSOC) for the claim of entitlement to an initial compensable rating for service-connected visual impairment of the left eye including astigmatism and a left cornea scar that advised the Veteran of the rating criteria applicable to his service-connected disability.

While the AMC provided the Veteran an SSOC in August 2012, the SSOC did not provided all the required notice in response to the service-connected visual impairment of the left eye claim as the Veteran was not specifically informed of the rating criteria applicable to his service-connected disability.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, this issue needs to be remanded for an examination to be scheduled in order to comply with the August 2012 remand directives.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  The RO or the AMC also should undertake any other development it determines to be warranted.

3.  Issue an SSOC for the claim of entitlement to an initial compensable rating for service-connected visual impairment of the left eye including astigmatism and a left cornea scar that advises the Veteran of the rating criteria applicable to his service-connected disability.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

